EXHIBIT 10.3

 


BOISE CASCADE, L.L.C.

1111 West Jefferson Street   PO Box 50   Boise, ID 83728

T 208 384 6161   F 208 384 7298

www.bc.com

 

October 1, 2005

 

 

Alexander Toeldte

15 Lammermoor Drive

St. Heliers, Auckland

NEW ZEALAND

 

Dear Alexander:

 

Boise Cascade, L.L.C. (the “Company”) considers it essential to the best
interests of its investors to foster the continuous employment of key management
personnel in the event certain material events are threatened or occur. In this
regard, the Board of Directors (the “Board”) of Boise Cascade Company, the
Company’s parent, has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including yourself, to their assigned duties without
distraction for a period of time.

 

In order to induce you to join and to remain in the employ of the Company, the
Company agrees that you shall receive the severance benefits set forth in this
letter agreement (the “Agreement”) if your employment is terminated under the
circumstances described below.

 

1.                                       Term of Agreement.  This Agreement is
effective on the date hereof and shall continue until your termination of
employment with the Company.  The period during which this Agreement is in
effect is referred to herein as the “Term.”

 

2.                                       Qualifying Termination.  Except as set
forth in Sections 5 and 7.A, no benefits shall be payable under this Agreement
unless your employment is terminated pursuant to a Qualifying Termination during
the Term.  Your termination is a Qualifying Termination if your employment with
the Company terminates during the Term, unless your termination is because of
your death, by the Company for Cause or Disability, or by you other than for
Good Reason.  A transfer of your employment from the Company to an affiliate or
subsidiary, from an affiliate or subsidiary to the Company, or between
affiliates and/or subsidiaries is not a termination of employment for purposes
of this Agreement.

 

--------------------------------------------------------------------------------


 

A.                                   Disability.  If, as a result of your
incapacity due to physical or mental illness or injury, you are absent from your
duties with the Company on a full-time basis for 6 consecutive months, and
within 30 days after written notice of termination is given you have not
returned to the full-time performance of your duties, your employment may be
terminated for “Disability.”

 

B.                                     Cause.  Termination of your employment
for “Cause” means termination upon (1) your willful and continued failure to
substantially perform your duties with the Company (other than failure resulting
from your incapacity due to physical or mental illness or injury, or actual or
anticipated failure resulting from your termination for Good Reason), after a
demand for substantial performance is delivered to you by the Board which
specifically identifies the manner in which the Board believes that you have not
substantially performed your duties, or (2) your willful engagement in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise.  For purposes of this Section 2.B, no act or failure to act on your
part shall be considered “willful” unless done or omitted to be done by you not
in good faith and without reasonable belief that your act or omission was in the
best interest of the Company.  Notwithstanding the foregoing, you shall not be
deemed to have been terminated for Cause unless and until:

 

•                                          a resolution is duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that in the good faith opinion of the
Board you were guilty of conduct set forth above in clauses (1) or (2) of this
Section 2.B and specifying the particulars of your conduct in detail, and

 

•                                          a copy of this resolution is
delivered to you.

 

Any decision by the Board that a termination for Cause is warranted must be
supported by clear and convincing evidence.

 

C.                                     Good Reason.  “Good Reason” means any of
the following, if occurring without your express written consent:

 

(1)                                  The assignment to you by the Company of any
duties inconsistent with your responsibilities as an executive officer of the
Company or a significant adverse alteration in your responsibilities, except
that the alteration in your responsibilities resulting from the sale of a
portion of the Company the management of which constituted all or a portion of
your duties prior to the sale shall not

 

2

--------------------------------------------------------------------------------


 

be deemed Good Reason if you remain with the Company following the sale;

 

(2)                                  A reduction in your annual base salary to
below $500,000, (as the same may be increased from time to time), except for
across-the-board salary reductions similarly affecting all executives of the
Company;

 

(3)                                  A reduction in your target annual cash
incentive as in effect upon your hire (as the same may be increased from time to
time);

 

(4)                                  A requirement that you be based anywhere
other than in the metropolitan area of Boise, Idaho, except for required travel
on the Company’s business to an extent substantially consistent with your
customary business travel obligations for the Company;

 

(5)                                  The failure by the Company to continue to
provide you with benefits and compensation, including paid time off, welfare
benefits, short- and long-term incentives, pension, life insurance, healthcare,
and disability plans, no less favorable in the aggregate than the benefits and
compensation available to you upon your hire;

 

(6)                                  The failure of the Company to obtain a
satisfactory agreement from any successor to assume and agree to perform this
Agreement, as contemplated in Section 9; or

 

(7)                                  Any purported termination of your
employment which is not effected pursuant to a Board resolution satisfying the
requirements of Section 2.B or a Notice of Termination satisfying the
requirements of Section 2.D, as applicable.  Furthermore, no such purported
termination of your employment shall be effective for purposes of this
Agreement.

 

Your right to terminate your employment pursuant to this Section 2.C shall not
be affected by your incapacity due to physical or mental illness or injury. 
Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any event, circumstance, act or failure to act constituting
Good Reason.

 

D.                                    Notice of Termination.  Any purported
termination by the Company or by you shall be communicated by written Notice of
Termination to the other party according to Section 8.  A “Notice of
Termination” must indicate the specific termination provision in this Agreement
relied upon and set forth in reasonable detail the facts and circumstances
claimed to

 

3

--------------------------------------------------------------------------------


 

provide a basis for termination of your employment under the indicated
provision.

 

E.                                      Date of Termination.  “Date of
Termination” means:

 

(1)                                  if your employment is terminated for
Disability, 30 days after the Notice of Termination is given (provided that you
have not returned to the performance of your duties on a full-time basis during
that 30-day period);

 

(2)                                  if your employment is terminated for Cause,
for Good Reason, or for any other reason other than Disability, the date
specified in the Notice of Termination (which, in the case of a termination for
Cause shall not be less than 30 days from the date the Notice of Termination is
given, and in the case of a termination for Good Reason shall not be more than
60 days from the date the Notice of Termination is given); or

 

(3)                                  if a dispute exists regarding the
termination, the date on which the dispute is finally determined, either by
mutual written agreement of the parties or by a final judgment, order or decree
of a court of competent jurisdiction (the time for appeal having expired and no
appeal having been perfected), but in any event no later than twenty-four months
following the date the Notice of Termination which is the subject of the dispute
is given.  This subsection (3) shall apply only if (i) the party receiving the
Notice of Termination notifies the other party within 30 days that a dispute
exists; (ii) the notice of dispute is made in good faith; and (iii) the party
giving the notice of dispute pursues resolution of the dispute with reasonable
diligence. While any dispute is pending under this subsection (3), the Company
will continue to pay you your full compensation in effect when the Notice of
Termination giving rise to the dispute was given (including, but not limited to,
base salary) and continue you as a participant in all compensation, benefit and
insurance plans and programs in which you were participating when the Notice of
Termination giving rise to the dispute was given, until the dispute is finally
resolved, but in any event no later than twenty-four months following the date
the Notice of Termination which is the subject of the dispute is given.  Amounts
paid under this subsection (3) are in addition to all other amounts due under
this Agreement and shall not be offset against or reduce any other amounts due
under this Agreement.

 

4

--------------------------------------------------------------------------------


 

3.                                       Compensation During Disability or Upon
Termination for Cause or Other than for Good Reason.

 

A.                                   During any period that you fail to perform
your duties as a result of incapacity due to physical or mental illness or
injury, you shall continue to receive your full base salary at the rate then in
effect and all compensation paid during the period until your employment is
terminated for Disability pursuant to Section 2.A.  Thereafter, your benefits
shall be determined in accordance with the insurance programs then in effect of
the Company, subsidiary or affiliate by which you are employed, and any
qualified and nonqualified retirement plan(s) in which you are a participant.

 

B.                                     If your employment is terminated for
Cause or by you other than for Good Reason, the Company shall pay you only your
full base salary through the Date of Termination at the rate in effect at the
time Notice of Termination is given, plus all other amounts to which you are
entitled under any compensation plan at the time those payments are due, and the
Company shall have no further obligations to you under this Agreement.

 

4.                                       Compensation upon a Qualifying
Termination.  If your employment is terminated pursuant to a Qualifying
Termination, then you shall be entitled to the payments and benefits provided in
this Section 4.

 

A.                                   Not later than the 5th day following the
date the release required pursuant to Section 6.D becomes effective, the Company
will pay you the following amounts:

 

(1)                                  Your full base salary through the Date of
Termination at the rate in effect at the time Notice of Termination is given
without regard to any reduction in base salary that would constitute Good Reason
(whether or not any reduction is asserted as Good Reason), plus all other
amounts to which you are entitled under any compensation plan in which you then
participate at the time those payments are due (in each case, to the extent not
already paid);

 

(2)                                  A lump sum severance payment equal to 2
times the sum of (a) your annual base salary at the rate in effect at the time
Notice of Termination is given without regard to any reduction in base salary
that would constitute Good Reason (whether or not any reduction is asserted as
Good Reason) (“Base Salary”), plus (b) your target annual incentive for the year
in which the Date of Termination occurs without regard to any reduction in the
target incentive that would constitute Good Reason (whether or not any reduction
is asserted as Good Reason) (“Target Bonus”); and

 

5

--------------------------------------------------------------------------------


 

(3)                                  To the extent not already paid, a lump sum
amount equal to the greater of the value of your unused and accrued time off,
less any advanced time off, in accordance with the time off policy applicable to
you.

 

B.                                     The Company shall, at its sole
discretion, comply with either subsection (1) or (2) below:

 

(1)                                  for a 24-month period following the Date of
Termination, maintain, in full force and effect for your continued benefit, all
life, disability, accident and healthcare insurance plans, programs, or
arrangements, and financial counseling services in which you were participating
immediately prior to the Date of Termination without regard to any reduction in
such plans, programs, or arrangements (whether or not such reduction is asserted
as Good Reason), or

 

(2)                                  not later than the 5th day following the
date the release required pursuant to Section 6.D becomes effective, pay you a
lump sum payment equal to the sum of (a) thirty-six times the monthly group
premium for the life, disability, accident and healthcare insurance plans,
programs, or arrangements, and (b) three times the annual allowance for
financial counseling services, in each case in which you were participating
immediately prior to the Date of Termination without regard to any reduction in
such plans, programs, or arrangements (whether or not such reduction is asserted
as Good Reason).

 

If the Company chooses to provide the benefits indicated under subsection (1),
and your continued participation (or a particular type of coverage) is not
possible or becomes impossible under the general terms and provisions of the
plans, programs or arrangements, then the Company shall arrange to provide you
with benefits, at substantially the same cost to you as determined immediately
prior to your last day of employment, which are substantially similar to those
which you are entitled to receive under such plans, programs and arrangements.

 

C.                                     The Company shall reimburse you for all
legal expenses you have incurred through the Date of Termination in connection
with attempting to obtain permanent residency in the United States for yourself
and your family.  In addition, if you continue to attempt to obtain permanent
residency after the Date of Termination, the Company will reimburse you for
legal fees and expenses you incur in that effort within 24 months after the Date
of Termination, to the extent those fees and expenses are not reimbursed or
reimbursable by any other party, including another sponsoring employer.  The
Company shall continue to honor its

 

6

--------------------------------------------------------------------------------


 

obligations under the Foreign Service Policy, as explained to you by letter
dated October 1, 2005.

 

D.                                    You shall not be required to mitigate the
amount of any payment provided for in this Section 4 by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
Section 4.A be reduced by any compensation earned by you as the result of
employment by another employer or by retirement benefits after the Date of
Termination, or otherwise.  Payments otherwise receivable by you pursuant to
Section 4.A(2) shall be reduced by the amount of any severance benefits received
by you pursuant to any Company severance policy.  Benefits otherwise receivable
by you pursuant to Section 4.B(1) shall be reduced to the extent comparable
benefits are actually received by you during the 24-month period following your
termination, and you must report any such benefits actually received by you to
the Company.   Benefits and payments otherwise receivable by you pursuant to
Section 4 shall be reduced by the amount of benefits and payments received by
you pursuant to any other written agreement between you and the Company
providing benefits upon termination.

 

5.                                       Legal Fees.  The Company shall pay to
you all reasonable legal fees and expenses which you incur (a) as a result of
your termination (including any legal fees and expenses incurred in contesting
or disputing your termination) or (b) in seeking in good faith to obtain or
enforce any right or benefit provided by this Agreement.  This payment shall be
made within 10 business days after the Company receives your written request for
payment accompanied by reasonable evidence of fees and expenses incurred.

 

6.                                       Employee Covenants; Release.

 

A.                                   You agree that you will not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of your assigned duties and for the benefit of
the Company, either during the period of your employment or at any time
thereafter, any nonpublic, proprietary or confidential information, knowledge or
data relating to the Company, any of its subsidiaries, affiliated companies or
businesses, which you obtained during your employment by the Company.  This
restriction will not apply to information that (i) was known to the public
before its disclosure to you; (ii) becomes known to the public after disclosure
to you through no wrongful act of yours; or (iii) you are required to disclose
by applicable law, regulation or legal process (provided that you provide the
Company with prior notice of the contemplated disclosure and reasonably
cooperate with the Company at its expense in seeking a protective order or other
appropriate protection of such information).

 

7

--------------------------------------------------------------------------------


 

B.                                     During your employment with the Company
and for one year after your termination, you agree that you will not, directly
or indirectly, individually or on behalf of any other person, firm, corporation
or other entity, knowingly solicit, aid or induce any managerial level employee
of the Company or any of its subsidiaries or affiliates to leave employment in
order to accept employment with or render services to or with any other person,
firm, corporation or other entity unaffiliated with the Company or knowingly
take any action to materially assist or aid any other person, firm, corporation
or other entity in identifying or hiring any such employee.

 

C.                                     You agree that during and after your
employment with the Company you shall not make any public statements that
disparage the Company, its respective affiliates, employees, officers,
directors, products or services.  Notwithstanding the foregoing, statements made
in the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this Section 6.C.

 

D.                                    Notwithstanding anything in this Agreement
to the contrary, the payment to you of the benefits provided in Section 4 is
conditioned upon your execution and delivery to the Company (and your failure to
revoke) a customary general release of claims which shall include a release of
the Company and its subsidiaries and affiliates.

 

7.                                       Successors; Binding Agreement.

 

A.                                   The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement (including the obligations
under the Foreign Service Policy, as explained in the letter to you dated
October 1, 2005) in the same manner and to the same extent that the Company
would be required to perform if no succession had taken place.  Failure of the
Company to obtain an assumption and agreement prior to the effectiveness of any
succession which occurs during your employment with the Company and during the
Term shall be a breach of this Agreement and shall entitle to you to
compensation from the Company in the same amount and on the same terms as if you
had experienced a Qualifying Termination, except that for purposes of this
Section 7.A, the date on which any such succession becomes effective shall be
deemed the Date of Termination.

 

B.                                     This Agreement shall inure to the benefit
of and be enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If you
should die while any amount would still be payable to you under this Agreement
if

 

8

--------------------------------------------------------------------------------


 

you had continued to live, all such amounts, unless otherwise provided in this
Agreement, shall be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or if there is no such designee, to your
estate.

 

C.                                     Any dispute between you and the Company
regarding this Agreement may be resolved either by binding arbitration or by
judicial proceedings at your sole election, and the Company agrees to be bound
by your election in that regard, provided that the Company is entitled to seek
equitable relief in a court of competent jurisdiction in connection with the
enforcement of the covenants set forth in Section 6.  Under no circumstance will
a violation or alleged violation of those covenants entitle the Company to
withhold or offset a payment or benefit due under this Agreement.

 

8.                                       Notice.  For the purposes of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth on the first page of
this Agreement, provided that all notices to the Company shall be directed to
the attention of the Board with a copy to the Secretary, or to such other
address as either party may have furnished to the other in writing in accordance
with this Section 8, except that notice of change of address shall be effective
only upon receipt.

 

9.                                       Miscellaneous.  No provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by you and an officer of the
Company designated by the Board.  No waiver by either party at any time of any
breach by the other party of, or compliance with, any condition or provision of
this Agreement to be performed by the other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter of this Agreement have been made
by either party which are not expressly set forth in this Agreement.  If
obligations of the Company arise prior to the expiration of the Term, those
obligations shall survive the expiration of the Term.

 

10.                                 Validity.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

11.                                 Counterparts.  This Agreement may be
executed in several counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.

 

9

--------------------------------------------------------------------------------


 

12.                                 No Guaranty of Employment.  Neither this
Agreement nor any action taken under this Agreement shall be construed as giving
you a right to be retained as an employee or an executive officer of the
Company.

 

13.                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with Delaware law.

 

14.                                 Other Benefits; Indemnification.  Any
payments made to you pursuant to this Agreement are in addition to, and not in
lieu of, any amounts to which you may be entitled under any other employee
benefit plan, program, or policy of the Company.  Nevertheless, payments made to
you pursuant to Section 4.A(2) shall be in lieu of any severance payment to
which you would otherwise be entitled under any severance pay policy of the
Company.  In addition to the other payments and benefits provided herein, the
Company shall cause you to be covered under the directors and officers insurance
coverage (“D&O insurance”) that is in effect with respect to the officers of the
Company on the date you employment is terminated.  This coverage shall continue
for six years following the termination of your employment from the Company.  If
the Company increases the D&O insurance coverage for its officers during the
six-year period following your termination, the Company will cover you at that
increased level.  In no event, however, shall your coverage fall below the level
of coverage that was in effect on the date of your termination.  If, during the
six-year period, there is no D&O insurance in effect for the officers of the
Company, the Company shall purchase and maintain a run-off directors and
officers insurance policy for the remainder of the six-year period.  This
run-off coverage shall provide coverage for you at the same level as the D&O
insurance that was in effect at the time of your termination.  This coverage
will be at the Company’s sole expense.  In no event is the Company obligated to
provide you with D&O insurance following a termination for Cause.

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Very truly yours,

 

/s/ W. Thomas Stephens

 

W. Thomas Stephens

 

WTS/cw

 

AGREED TO AND ACCEPTED this 1st day of October, 2005.

 

/s/ Alexander Toeldte

 

Alexander Toeldte

 

10

--------------------------------------------------------------------------------